
	
		II
		112th CONGRESS
		1st Session
		S. 1377
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2011
			Mr. Roberts (for himself
			 and Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Corps of Engineers to take into account
		  all available hydrologic data in conducting Missouri River basin
		  operations.
	
	
		1.Incorporation of all
			 available hydrologic dataEffective beginning on the date of enactment
			 of this Act, the Secretary of the Army, acting through the Chief of Engineers,
			 shall take into account all available hydrologic data in conducting Missouri
			 River basin operations.
		
